DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/22/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 5/25/2021.
The drawings were received on 11/22/2021. These drawings are acceptable.
The specification was received on 11/22/2021. This specification is acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Berk on 1/18/2022.

The application has been amended as follows: 
IN THE CLAIMS:

Regarding claim 1, line 8, the limitation “the fluid to a drip chamber” has been amended to recite “the fluid through a drip chamber”.


Regarding claim 15, line 5, the limitation “the fluid to a drip chamber” has been amended to recite “the fluid through a drip chamber”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a system comprising: at least one data processor, at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: receiving from a fluid level sensor and at least one of a drop sensor and a pressure sensor, one or more outputs, detecting based at least on the one or more outputs, from the fluid level sensor and the at least one of the drop sensor and the pressure sensor in combination with other claimed limitations of claim 1. 
The closest prior art for a system is Sadlier et al. (US 4,105,028) as discussed in Non-Final Rejection mailed on 5/25/2021 including at least one data processor, at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising: receiving from a fluid level sensor, one or more outputs, detecting based at least on the one or more outputs, from the fluid level sensor but is silent regarding receiving from a fluid level sensor and at least one of a drop sensor and a pressure sensor, one or more outputs, detecting based at least on the the at least one of the drop sensor and the pressure sensor.
Claims 2-11 being dependent on claim 1 are also allowed.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method comprising: receiving from a fluid level sensor and at least one of a drop sensor and a pressure sensor, one or more outputs, detecting based at least on the one or more outputs, from the fluid level sensor and the at least one of the drop sensor and the pressure sensor in combination with other claimed limitations of claim 12. 
The closest prior art for a method is Sadlier et al. (US 4,105,028) as discussed in Non-Final Rejection mailed on 5/25/2021 including receiving from a fluid level sensor, one or more outputs, detecting based at least on the one or more outputs, from the fluid level sensor but is silent regarding receiving from a fluid level sensor and at least one of a drop sensor and a pressure sensor, one or more outputs, detecting based at least on the one or more outputs, from the fluid level sensor and the at least one of the drop sensor and the pressure sensor.
Claims 13-20 being dependent on claim 12 are also allowed.

Response to Arguments
Applicant’s arguments, see pages 11-14, filed 11/22/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of claims 1 and 12 has been withdrawn.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783